Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the appeal brief filed on 04/04/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-2, 4-9, 11-16, 18-19 and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE. Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Dominic M. Kotab (Reg. No. 42,762) on 06/28/2022.

The application has been amended as follows:
(CURRENTLY AMENDED) A computer-implemented method, comprising:
determining that an update to data on a local computer has been initiated by an application;
sending a first notification to a remote computer that the update has been initiated;
sending, to the remote computer, an indication of the data on the local computer being updated, wherein the indication is sent to the remote computer while the data on the local computer is being updated, wherein the indication is a separate item from the first notification to the remote computer, wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed, wherein the indication of the data on the local computer being updated identifies which data set is being updated without including the exact updates where the update is not completed; 
in response to determining that updates to the data on the local computer and meta data corresponding to the data have been completed, sending a second notification to the remote computer that the update has been completed, wherein the second notification identifies the data on the local computer which was updated; and
determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer. 
(ORIGINAL) The computer-implemented method of claim 1, wherein the data on the local computer is asynchronously replicated on the remote computer. 
(CANCELED) 
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the determination that a complete version of the updates to the data on the local computer and the meta data corresponding to the data have been received at the remote computer comprises evaluating consistency points using at least the first notification and the second notification.
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 3, wherein the indication of the data on the local computer being updated is sent to the remote computer before the data on the local computer is updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer. 
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 3, wherein the indication of the data on the local computer being updated is sent to the remote computer while the data on the local computer is being updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated as the updates are made to the local computer. 
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the first notification to the remote computer that the update to the data on the local computer has been initiated and the indication of the data on the local computer being updated are sent at substantially the same time.
(CURRENTLY AMENDED) A computer-implemented method, comprising:
receiving a first notification at a first computer that an update to data on a second computer has been initiated;
receiving, at the first computer, an indication of the data on the second computer being updated, wherein the indication is received at the first computer while the data on the second computer is being updated, wherein the indication is a separate item from the first notification, wherein the indication of the data on the second computer being updated is received by the first computer before the update of the data on the second computer is completed, wherein the indication of the data on the second computer being updated identifies which data set is being updated without including the exact updates where the update is not completed; 
receiving a second notification at the first computer that updates to the data on the second computer and meta data corresponding to the data have been completed, wherein the second notification identifies the data on the second computer which was updated; and
determining that a complete version of the updates to the data on the second computer and meta data corresponding to the data have been received at the first computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the second computer.
(ORIGINAL) The computer-implemented method of claim 8, wherein the data on the second computer is asynchronously replicated on the first computer. 
(CANCELED) 
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 8, wherein the determination that a complete version of the updates to the data on the second computer and the meta data corresponding to the data have been received at the first computer comprises evaluating consistency points using at least the first notification and the second notification.
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 10, wherein the indication of the data on the second computer being updated is received by the first computer before the data on the second computer is updated, wherein the indication of the data on the second computer being updated identifies which data set is being updated before any updates are made to the second computer. 
(CURRENTLY AMENDED) The computer-implemented method of claim 10, 
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 10, wherein the first notification to the first computer that the update to the data on the second computer has been initiated and the indication of the data on the second computer being updated are received at substantially the same time.
(CURRENTLY AMENDED) A computer program product for providing communication between local and remote computers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
determine, by the computer, that an update to data on a local computer has been initiated by an application;
send, by the computer while the data on the local computer is being updated, a first notification to a remote computer that the update has been initiated;
send, by the computer, to the remote computer, an indication of the data on the local computer being updated, wherein the indication of the data is a separate item from the first notification to the remote computer that the update has been initiated, wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed, wherein the indication of the data on the local computer being updated identifies which data set is being updated without including the exact updates where the update is not completed; 
in response to determining that updates to the data on the local computer and meta data corresponding to the data have been completed, send, by the computer, a second notification to the remote computer that the update has been completed, wherein the second notification identifies the data on the local computer which was updated; and
determine, by the computer, that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
(ORIGINAL) The computer program product of claim 15, wherein the data on the local computer is asynchronously replicated on the remote computer. 
(CANCELED) 
(PREVIOUSLY PRESENTED) The computer program product of claim 15, wherein the determination that a complete version of the updates to the data on the local computer and the meta data corresponding to the data have been received at the remote computer comprises evaluating consistency points using at least the first notification and the second notification.
(PREVIOUSLY PRESENTED) The computer program product of claim 15, wherein the indication of the data on the local computer being updated is sent to the remote computer before the data on the local computer is updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer. 
(CANCELED)
(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the indication of the data on the local computer being updated identifies each data set being updated before the updates are made to the data set on the local computer.

Reasons for Allowance

The flowing is an examiner’s statement of reasons for allowance
Claims 1, 8 or 15, will be allowable, since the closed arts, Tsinman et al. (hereinafter referred to as Tsinman) (U. S. Pub. No. 2009/0292709A1), Sage et al. (hereinafter referred to as Sage) (U. S. Pub. No. 2003/0187964A1), and Shaffer et al. (hereinafter referred to as Shaffer) (U. S. Patent No. 6094681) fail to anticipate or render obvious a computer-implemented method of, or a computer program product comprising a computer readable storage medium having program instructions executed to cause the computer to implement operations of, sending , to the remote computer, an indication or notification of the data on the local computer being updated, the indication or notification is sent to the remote computer concurrently while the updating process on the local computer is being processed.  Around this concurrent processing, there was one notification to a remote computer that the update has been initiated, second notification the update is being processed, and third notification the update is completed. Meanwhile, determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, comparing information derived from the first notification and second notification, detecting mid-process version of updating. The second notification indicates which data is being updated without including the exact updates where the update is not completed, and identifies which data is being updated before any updates are made to the local computer, etc.
The novelty lays on sending, to the remote computer, an indication or notification of the data on the local computer being updated, the indication or notification is sent to the remote computer concurrently while the updating process on the local computer is being processed.  Around this concurrent processing, there was one notification to a remote computer that the update has been initiated, second notification the update is being processed, and third notification the update is completed. Meanwhile, determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, comparing information derived from the first notification and second notification, detecting mid-process version of updating. The second notification indicates which data is being updated without including the exact updates where the update is not completed, and identifies which data is being updated before any updates are made to the local computer, etc.
Tsinman, Sage or Shaffer simply teaches the detection and data synchronization mechanism of tracking distributed data objects and managing changes to the distributed objects throughout a network of intelligent computing devices, method and system for updating data on an information appliance based on changes in local and remote data sources, or apparatus and method for automated event notification.
Further by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Vinson et al. (U. S. Patent. No. 6453334 B1) teaches method and apparatus to allow remotely located computer programs and data to be accessed on a local computer in a secure manner. Newport et al. (U. S. Pub. No. 2011/0066592 A1) teaches real time data replication. Chesley (U.S. Patent. No. 7007083 B1) teaches real time update notification.
Dependent claims 2, 4-7, 9, 11-14, 16, 18-19 and 21 depend on now allowed independent claims 1, 8 or 15, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on February 21, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2456
07/01/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456